 1
     NICOLA T. HANNA
 2   Acting United States Attorney
     DAVID M. HARRIS                                JS-6
 3
     Assistant United States Attorney
 4   Chief, Civil Division
 5   CEDINA M. KIM
     Assistant United States Attorney
 6
     Senior Litigation Counsel, Civil Division
 7   LARA A. BRADT, CSBN 289036
           Special Assistant United States Attorney
 8
           Social Security Administration, Region IX
 9         160 Spear Street, Suite 800
           San Francisco, California 94105
10
           Telephone: (415) 977-8921
11         Facsimile: (415) 744-0134
           E-mail: lara.bradt@ssa.gov
12
     Attorneys for Defendant
13
                          UNITED STATES DISTRICT COURT
14
                         CENTRAL DISTRICT OF CALIFORNIA
15
16   FRANK MORA,                               ) No. 2:19-cv-01210-SHK
17                                             )
           Plaintiff,                          ) [PROPOSED] JUDGMENT OF
18                                             ) REMAND
                  v.
19                                             )
     ANDREW SAUL,                              )
20   Commissioner of Social Security,1         )
21                                             )
           Defendant.                          )
22
23
24
25
26   1
       Andrew Saul is now the Commissioner of Social Security and is automatically
27   substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of
     the Social Security Act, 42 USC 405(g)(action survives regardless of any change in
28
     the person occupying the office of Commissioner of Social Security).


                                             -1-
 1         The Court, having approved the parties’ Stipulation to Voluntary Remand
 2   Pursuant to Sentence Four of 42 U.S.C. § 405(g) (“Stipulation to Remand”), IT IS
 3   HEREBY ORDERED, ADJUDGED, AND DECREED that the above-captioned
 4   action is remanded to the Commissioner of Social Security for further proceedings
 5
     consistent with the Stipulation to Remand.
 6
 7   Date: ________________
             10/16/19                    __________________________
 8                                       HON. SHASHI H. KEWALRAMANI
 9
                                         UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             -2-
